DETAILED ACTION
Claims 1-20 (filed 12/17/2020) have been considered in this action.  Claims 1-20 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “conditioning devices 125”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Without claiming a conditioning device, no means or structure are set forth for modifying a first temperature as claimed in claims 1, 8 and 15.  Claims 1, 8 and 15 set forth that the first temperature is what the interior environment “has”, thus it is an inherit property of the interior environment, and not something such as a temperature set point for a first environment, which would be understood by a person having ordinary skill as being something capable of being modified.  While typically a conditioning system is used to modify an interior environment based on a temperature controller/thermostat, no such details are claimed.  A person having ordinary skill in the art would recognize that without providing a means for conditioning the interior environment, no modification of an interior temperature is possible, and thus the claims are missing this essential element.
Claims 2-7, 9-14 and 16-20 are dependent upon claims 1, 8 or 15 and thus inherit the rejection of claims 1, 8 and 15 under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8 and 15 set forth the following limitations:
obtaining a set of images of a set of occupants located in an interior environment, the interior environment having a first temperature;
and initiating, in response to the determining that the discrepancy factor exceeds the threshold, a modification of the first temperature

From these limitations it sets forth that the interior environment has a first temperature, however no means for modifying the temperature, nor for determining what that first temperature actually is, are actually set forth in the claims.  Claiming that an interior environment “has” a first temperature is inherent, as all physical environments “have” a temperature.  Without setting forth a means for determining what that first temperature is, nor for how that first temperature becomes modified, makes the invention unclear because there are no structures or functions claimed which are capable of performing these functions.  Without claiming any structure capable of modifying a temperature which an environment has, such as a thermostat connected to an HVAC system, the claims are unclear because a person having ordinary skill, from the claim language alone, would not understand how such a modification would be possible.  Furthermore, the breadth of this language is such that any means by which temperature is modified based upon the broadest reasonable interpretation of how a temperature can be modified becomes encompassed by the claims.  The applicant has not claimed or set forth a set point or setting of an HVAC for changing the first temperature of the interior environment, something a person having ordinary skill in the art would consider necessary in order for the invention to operate.  For the sake of compact prosecution, the examiner shall consider that any device capable of changing a temperature in an interior environment to be encompassed by the claims.
Claims 2-7, 9-14 and 16-20 are dependent upon claims 1, 8 or 15 and thus inherit the rejection of claims 1, 8 and 15 under 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining data in the form of images of occupants and temperature information in order to determine a value, and then using that value to modify a temperature.
In regards to claims 1, 8 and 15, the limitations relating to identifying occupant characteristics, generating a discrepancy factor between the occupant characteristics and a temperature value, and determining that the discrepancy factor exceed a threshold are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer parts.  That is, other than the recitation of generic computer parts, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “identifying occupant characteristics” can be considered a mental process of seeing in an image that certain features of the persons in the image are present or not.  The steps of “generating a discrepancy factor between the occupant characteristics and the second temperature” and “determining the discrepancy factor exceeds a threshold” can for example be considered a person observing with their vision that a person is wearing a certain type of clothing, is a certain gender, is performing a certain activity, a number of people in an image, etc. and using this to evaluate mentally against a certain threshold (i.e. wearing heavy clothes and its cold outside, more than 5 people on a cold day, more women than men on a hot day, is watching TV when the weather is comfortable).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “initiating...a modification of the first temperature”, which under the broadest reasonable interpretation includes displaying a value or initiating a notification to a user.  In fact, by applicant’s own admission in the instant specification “[0038] initiating a temperature modification can include the temperature modification system issuing a notification to a user device, such as a computer of a facilities manager”.  The displaying of a value or initiating a notification is not considered a practical application because this has been deemed to be mere extra-solution activity that cannot form an inventive concept.  Additional elements of the claims include “obtaining a set of images” and “obtaining a second temperature” which can be considered mere data-gathering steps which are known to add insignificant extra-solution activity to the claim.  None of these steps can be considered to offer an inventive concept because all of these elements can be considered mere extra-solution activity.
The additional elements of claim 1 include “A computer-implemented method”.  The additional elements of claim 8 include “one or processors” and “one or more computer-readable storage media storing instruction”.  The additional elements of claim 15 include “A computer program product comprising one or more computer readable storage media and computer instructions”.  All of these additional elements are recited at a high-level of generality (i.e. as a generic processor or memory performing a generic computer processing of identification and generating information) such that it amounts no more than mere instructions to apply the exception using a generic computer and generic computer components.  Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the identification and generation steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 

Claims 3, 10 and 17 do not add an additional element that amounts to significantly more, nor provide an integration of the abstract idea into a practical application.  Claims 3, 10 and 17 all include the elements “identifying a set of clothing classification” which can be considered a mental process capable of being performed in the human mind.  For example, this could include thinking about the fact that winter clothing is suitable for an outside temperature of 0-40 degrees Fahrenheit.  Nothing in claims 3, 10 or 17 provide a limitation which takes the claims out of the realm of being considered the abstract idea of a mental process, and thus claims 3, 10 and 17 are rejected under 35 U.S.C. 101 for claiming an abstract idea.  

Claims 4, 11 and 18 do not add an additional element that amounts to significantly more, nor provide an integration of the abstract idea into a practical application.  Claims 4, 11 and 18 all include the elements “assigning a temperature rating to the set of clothing classifications”, “comparing the temperature ratings to the second temperature” and “the discrepancy factor indicates a difference between the temperature ratings and the second temperature” which can all be considered a mental process capable of being performed in the human mind.  For example, assigning temperature rating can be considered mentally thinking about the fact that T-shirts are appropriate in 60-100 degrees Fahrenheit, comparing can include mentally observing that the outside temperature is 50 degrees Fahrenheit, such that the discrepancy factor can thought of to indicate the clothing being worn is not appropriate for the outdoor temperature.  Nothing in claims 4, 11 or 18 provide a limitation which takes the claims out of the realm of being considered the abstract idea of a mental process, and thus claims 4, 11 and 18 are rejected under 35 U.S.C. 101 for claiming an abstract idea.  

Claims 5, 12 and 19 do not add an additional element that amounts to significantly more, nor provide an integration of the abstract idea into a practical application.  Claims 5, 12 and 19 all include the elements of “a first temperature rating and second temperature rating” which can be considered a mental process capable of being performed in the human mind of forming two sets of ratings for clothing classifications, such as 0-40 degrees Fahrenheit for winter clothing and 60-90 degrees Fahrenheit for summer clothing.  Additional elements include taking the average of two values and determining a between the ratings and the outdoor temperature, processes which, under the broadest reasonable interpretation, cover performance by the mind.  Nothing in claims 5, 12 or 19 provide a limitation which takes the claims out of the realm of being considered the abstract idea of a mental process, and thus claims 5, 12 and 19 are rejected under 35 U.S.C. 101 for claiming the abstract idea of a process performed in the mind.  

Claims 6, 13 and 20 do not add an additional element that amounts to significantly more, nor provide an integration of the abstract idea into a practical application.  Claims 6, 13 and 20 all include the elements of “identifying physical activities” which can be considered a mental process capable of being performed in the human mind of observing images to determine what activities an occupant is performing.  Additional elements include adjusting a target temperature based on the physical activity, however the examiner would note that based on the broadest reasonable interpretation the adjustment of a target value does not actually include implementation of the target temperature so that the interior environment achieves the target temperature, as this could involve merely  thinking of a new target temperature based on the observed activities, such as observing that an occupant is sleeping and thinking about adjusting the temperature to a lower temperature that is known to induce better sleeping conditions.  Additionally, because no device is claimed that is capable of adjusting the temperature of the interior environment, this step could be considered mere extra-solution activity of inputting a new target value, but not actually implementing it, as the adjustment of a setting does not necessarily confer that implementation of that adjustment actually occurs.  Without the claiming of a device capable of making said adjustment, it can reasonably be considered that a thermostat could be adjusted by a user, however that thermostat is not actually connected in a controlling fashion to a device capable of making said adjustment, for example an HVAC system.  Nothing in claims 6, 13 or 20 provide a limitation which takes the claims out of the realm of being considered the abstract idea of a mental process, and thus claims 5, 12 and 19 are rejected under 35 U.S.C. 101 for claiming the abstract idea of a process performed in the mind.

Claims 7 and 14 do not add an additional element that amounts to significantly more, nor provide an integration of the abstract idea into a practical application.  Claims 7 and 14 all include the elements a specification of what physical activities can be recognized, which can be considered a mental process capable of being performed in the human mind.  For example, a human could recognize a person is eating or drinking in an image.  Nothing in claims 7 or 14 provide a limitation which takes the claims out of the realm of being considered the abstract idea of a mental process, and thus claims 7 and 14 are rejected under 35 U.S.C. 101 for claiming an abstract idea.  

The examiner would note that claims 2, 9 and 16 include the practical application of issuing a command to a conditioning device to modify the first temperature.  Were this feature added to all independent claims, the rejection of claims under 35 U.S.C. 101 for reciting an abstract idea would no longer apply.  The examiner recommends amending the features of claims 2, 9 and 16 into claims 1, 8 and 15 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN107576022 吴晓宇 (hereinafter Midea) in view of US 20150025738 Tumas et al. (hereinafter Tumas).

In regards to Claim 1, Midea teaches “A computer-implemented method comprising: obtaining a set of images of a set of occupants located in an interior environment, the interior environment having a first temperature” ([page 4 paragraph 3] The present invention further provides an air conditioner, which includes a memory, a processor and a control program stored in the memory and running on the processor, wherein the control program, when executed by the processor, implements the steps of the control method of the air conditioner; [page 4 paragraph 4] after a starting instruction is received, the indoor environment is monitored, when a human body is detected, a human body image of a monitoring area is obtained, then a clothes ROI is obtained based on the human body image; [page 7 paragraph 2] collecting human body images of a human body when the human body is worn on different clothes, and forming a data set sample after attaching corresponding marks;) “identifying, based on the set of images, a set of occupant characteristics corresponding to the set of occupants” ([page 4 paragraph 4] then a clothes ROI is obtained based on the human body image, when a training model matched with the  clothes ROI exists in a preset clothes classifier, a heat preservation index of clothes currently worn by the human body is obtained; [page 7 paragraph 2] training the data set sample based on a convolutional neural network to form a training model corresponding to the type and the material of the clothes, and constructing a preset clothes classifier according to the training model; wherein nothing in Midea suggests the neural network only works for a single person, as it can be applied to any person and not one single specific person, for example it can be implemented in many different rooms and homes) “obtaining a second temperature of an external environment” ([page 4 paragraph 4] then the cold and heat feeling grade of the human body is judged according to the heat preservation index  and/or the current outdoor temperature; [page 15 paragraph 2] the current outdoor temperature needs to be acquired through a temperature sensor or cloud real-time data arranged in an outdoor unit, and the clothes ROI is processed into the training model and added to the preset clothes classifier after a human body thermal sensation grade parameter pointed by the current outdoor temperature is added, so that a judgment standard is provided for the next clothes ROI identification, and the clothes identification accuracy is improved;) “generating, by comparing the set of occupant characteristics to the second temperature, a discrepancy factor” ([page 4 paragraph 4] then the cold and heat feeling grade of the human body is judged according to the heat preservation index and/or the current outdoor temperature; [page 16 paragraph 1] when determining the thermal sensation of the human body, the determination may be performed only according to the thermal index of the currently worn garment, or may be performed only according to the current outdoor temperature, or may be performed according to a combination of the thermal index of the currently worn garment and the current outdoor temperature, here the thermal index corresponds to a thermal coefficient after a thermal effect of the garment, and the thermal effect is better when the thermal index is higher, and correspondingly, when the thermal index of the garment worn by the human body is higher, it is proved that the thermal sensation of the human body at this time is colder, and similarly, when the current outdoor temperature is lower, the corresponding thermal sensation of the human body is colder) “determining that the discrepancy factor exceeds a threshold” ([page 15 paragraph 3] when the clothes correspond to a first  warming index and/or the current outdoor temperature is smaller than a first preset threshold value, judging that the human body cold and hot feeling grade is partial cold; s42: when the clothes correspond to a third heat-preservation index and/or the current outdoor temperature is greater than a second preset threshold value, judging that the human body cold and heat feeling grade is heat bias; s43: when the clothes correspond to a second warm-keeping index and/or the current outdoor temperature is between a first preset threshold and a second preset threshold, judging that the human body cold and hot feeling grade is comfortable; the first warm-keeping index is larger than the second warm-keeping index and larger than the third warm-keeping index, and the first preset threshold value is smaller than the second preset threshold value) “and initiating, in response to the determining that the discrepancy factor exceeds the threshold, a modification of the first temperature” ([page 16 paragraph 3] the step of outputting an alarm prompt or an adjustment instruction when the current operation mode of the air conditioner is not matched with the cold and hot feeling grade specifically includes:...when the cold and heat feeling grade is comfortable, the current outdoor temperature is less than a third preset threshold value, and the current operation mode is refrigeration, outputting an alarm prompt or a control instruction; and when the cold and heat feeling grade is comfortable, the current outdoor temperature is greater than a third preset threshold value, and the current operation mode is heating, outputting an alarm prompt or a control instruction).
Tumas teaches “a set of occupants” ([0032] Clothing insulative factors are determined for each occupied seat of the vehicle 100, and occupancy of each seat of the vehicle is known to the climate control module 116 before the thermal data collecting sensors 120 perform a scan of the pre-determined area of the passenger compartment. Data regarding occupancy of each seat of the vehicle is stored within the climate control module 116).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which takes images of a person and classifies their clothing by judging the heat retention properties so that it can be compared against an outdoor temperature in order to determine a thermal adjustment as taught by Midea, with the ability to image a plurality of people simultaneously so that the heat retention (insulation) factor can be judged for several people at once because such a modification would impart the obvious benefit of being able to adjust the temperature setting so that all persons, and not just one are made comfortable by the temperature adjustment.  Furthermore, by Midea’s teaching of “[page 15 paragraph 2] a clothes ROI with a preset size is segmented through background separation” it suggests to a person having ordinary skill that clothing worn by persons can be segmented out from the background, which would allow multiple persons to be distinguished from the background.  In addition, both Tumas and Midea are in the same field of study of performing climate control for an indoor environment based on the insulating characteristics of clothing worn by occupants.  By applicant’s own admission “[0026] Occupant characteristics can refer to information about one or more occupants of the interior environment” thus the occupant characteristics need only consider a single occupant.  By combining these elements, it can be considered taking the known system that images users and classifies their clothing so it can be compared against an outdoor temperature to make adjustments as taught by Midea, and implementing with it the feature of allowing several users to be imaged at once so that each insulation factor can be determined for each person as taught by Tumas to achieve the predictable result of an air conditioning system that images multiple people in order to determine each insulation factor so that air conditions can be affected when the insulation factor is compared to the outside temperature.

Claim 8 and 15 claim subject matter identical to that of claim 1, however in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using a similar reasoning as that applied to claim 1.  Midea’s disclosure of memory and processor [page 4] are considered adequate statements to encompass the system and product categories of claims 8 and 15.

In regards to Claim 2, Midea and Tumas teach the imaged based temperature control method as incorporated by claim 1 above.  Midea further teaches “The computer-implemented method of claim 1, wherein the initiating the modification comprises issuing a command to a conditioning device to modify the first temperature” ([page 3 paragraph 4] Further, the step of outputting an alarm prompt or an adjustment instruction specifically includes:
outputting a voice alarm prompt, or displaying the alarm prompt on a display unit of the air conditioner, or sending the alarm prompt to a terminal connected with the air conditioner; when feedback information of a user is received, generating a corresponding adjusting instruction, and adjusting the operating parameters of the air conditioner; and when the feedback information of the user is not received within the preset time, controlling the air conditioner to be closed or switched to the running mode matched with the cold and heat feeling grade).

Claim 9 and 16 claim subject matter identical to that of claim 2, however in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using a similar reasoning as that applied to claim 2.  Midea’s disclosure of memory and processor [page 4] are considered adequate statements to encompass the system and product categories of claims 9 and 16.

In regards to Claim 3, Midea and Tumas teach the imaged based temperature control method as incorporated by claim 1 above.  Midea further teaches “The computer-implemented method of claim 1, wherein the identifying the set of occupant characteristics comprises identifying a set of clothing classifications corresponding to the set of occupants” ([page 2 paragraph 2] after receiving a starting instruction, monitoring the indoor environment, and acquiring a human body image of a monitoring area when a human body is detected; acquiring a clothing ROI of the human body image, and acquiring a heat retention index of the current clothing of the human body when a training model matched with the clothing ROI exists in a preset clothing classifier; judging the grade of the cold and hot feeling of the human body according to the warm keeping index and/or the current outdoor temperature; and when the current operation mode of the air conditioner is not matched with the cold and heat feeling grade, outputting an alarm prompt or an adjusting instruction. Further, before performing all the steps, the control method further includes: and constructing a preset clothes classifier based on a deep learning algorithm.  Further, the step of constructing the preset clothing classifier based on the deep learning algorithm specifically includes: collecting human body images of a human body when the human body is worn on different clothes, and forming a data set sample after attaching corresponding marks; training the data set sample based on a convolutional neural network to form a training model corresponding to the type and the material of the clothes, and constructing a preset clothes classifier according to the training model).

Claim 10 and 17 claim subject matter identical to that of claim 3, however in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using a similar reasoning as that applied to claim 3.  Midea’s disclosure of memory and processor [page 4] are considered adequate statements to encompass the system and product categories of claims 10 and 17.

In regards to Claim 4, Midea and Tumas teach the imaged based temperature control method as incorporated by claim 1 above.  Midea further teaches “The computer-implemented method of claim 3, further comprising assigning a set of temperature ratings corresponding, respectively, to the set of clothing classifications” ([page 3 paragraph 1] the step of obtaining the clothing ROI of the human body image and obtaining the warm keeping index of the clothing currently worn by the human body when a training model matching the clothing ROI exists in a preset clothing classifier specifically includes: preprocessing the human body image to obtain a clothes ROI of the human body image; extracting feature vectors in the clothing ROI to be fused into clothing features; judging whether a training model matched with the clothes features exists in the preset clothes classifier or not; if yes, acquiring the heat preservation index of the clothes currently worn by the human body according to the clothes type and the material corresponding to the training model) “wherein the comparing the set of occupant characteristics to the second temperature comprises comparing the set of temperature ratings to the second temperature; and wherein the discrepancy factor indicates a difference between the set of temperature ratings and the second temperature” ([page 3 paragraph 2] the step of determining the grade of the human body's cold and hot feeling according to the warmth retention index and/or the current outdoor temperature includes: when the clothes correspond to a first warming index and/or the current outdoor temperature is smaller than a first preset threshold value, judging that the human body cold and hot feeling grade is partial cold; when the clothes correspond to a third heat-preservation index and/or the current outdoor temperature is greater than a second preset threshold value, judging that the human body cold and heat feeling grade is heat bias; when the clothes correspond to a second warm-keeping index and/or the current outdoor temperature is between a first preset threshold and a second preset threshold, judging that the human body cold and hot feeling grade is comfortable; the first warm-keeping index is larger than the second warm-keeping index and larger than the third warm-keeping index, and the first preset threshold value is smaller than the second preset threshold value.  Further, the step of outputting an alarm prompt or an adjustment instruction when the current operation mode of the air conditioner is not matched with the cold and hot feeling grade specifically includes: when the cold and heat feeling grade is partial cold and the current operation mode is refrigeration, outputting an alarm prompt or a control instruction; when the grade of the cold and heat feeling is heat bias and the current operation mode is heating, outputting an alarm prompt or a control instruction; when the cold and heat feeling grade is comfortable, the current outdoor temperature is less than a third preset threshold value, and the current operation mode is  refrigeration, outputting an alarm prompt or a control instruction). and when the cold and heat feeling grade is comfortable, the current outdoor temperature is greater than a third preset threshold value, and the current operation mode is heating, outputting an alarm prompt or a control instruction) 

Claim 11 and 18 claim subject matter identical to that of claim 4, however in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using a similar reasoning as that applied to claim 4.  Midea’s disclosure of memory and processor [page 4] are considered adequate statements to encompass the system and product categories of claims 11 and 18.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Midea and Tumas as applied to claims 1, 8 and 15 above, and further in view of Rucco et al. (US 20210131693, hereinafter Rucco).

In regards to Claim 5, Midea and Tumas teach the method of temperature modification based on occupant imaging information as incorporated by claim 1 above.  
Midea father teaches “The computer-implemented method of claim 4, wherein the set of temperature ratings comprises a first temperature rating and a second temperature rating” ([page 3 paragraph 2] the step of determining the grade of the human body's cold and hot feeling according to the warmth retention index and/or the current outdoor temperature includes: when the clothes correspond to a first warming index and/or the current outdoor temperature is smaller than a first preset threshold value, judging that the human body cold and hot feeling grade is partial cold; when the clothes correspond to a third heat-preservation index and/or the current outdoor temperature is greater than a second preset threshold value, judging that the human body cold and heat feeling grade is heat bias; when the clothes correspond to a second warm-keeping index and/or the current outdoor temperature is between a first preset threshold and a second preset threshold, judging that the human body cold and hot feeling grade is comfortable; the first warm-keeping index is larger than the second warm-keeping index and larger than the third warm-keeping index, and the first preset threshold value is smaller than the second preset threshold value).
Tumas further teaches “a first difference between the first temperature rating and the second temperature” ([0048] Generally, there is an allocated "baseline" or nominal value for a clothing insulative factor, based upon current environmental conditions, according to data collected by a plurality of interior and exterior environmental sensors. When an occupant is wearing clothing that is determined to be more or less insulative than this baseline value, the process 500 adjusts to accommodate those deviations from the baseline).
Midea and Tumas fail to teach “wherein the discrepancy factor is generated by calculating an average of a set of values, the set of values comprising: a first difference between the first temperature rating and the second temperature; and a second difference between the second temperature rating and the second temperature”.
Rucco teaches “a first temperature rating and a second temperature rating” (Fig. 2 and [0038] Fanger's equation provides for a calculation of a Predicted Mean Vote (PMV) based on a variety of different factors. The PMV can be a scale ranging from -3 (representing a value that is too cold), to positive 3 (representing a value that is too hot); [0040] [0040] Equations 2 through 5 illustrate how some of the variable in equation 1 are determined. In equation 2, H, the dry heat loss, is calculated using information regarding the clothing, such as clothing insulation, clothing surface area factor, and the air temperature; [0041] if the thermal comfort of the user indicates that the user is cold, a heater can be turned on. Similarly, if the thermal comfort equation indicates that the user is hot, air conditioning systems can be turned on; wherein because the PMV determines a range between -3 to +3 and because the PMV is dependent upon a clothing insulation, it determines multiple PMV ratings for the same conditions but with different clothing insulation values) “wherein the discrepancy factor is generated by calculating an average of a set of values, the set of values comprising: a first difference between the first temperature rating and the second temperature; and a second difference between the second temperature rating and the second temperature” ([0032] Outdoor environmental conditions are retrieved (block 104). Outdoor environmental conditions can be retrieved from sensors associated with the building. In some embodiments, outdoor environmental conditions can be retrieved from external sources, such as via the Internet; [0045] To determine how to condition for a group (for example, a room that contains multiple people), the PMV could be calculated for each person in the group. Thereafter, an average PMV can be used instead of the calculated thermal comfort (calculated in block 112)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that accounts for a user’s clothing by classifying different clothing into different insulation factors and comparing that to outside temperature information to determine whether to activate a heating or cooling as taught by Midea and Tumas, with the use of a PMV system that takes the hot and cold ratings of a plurality of users based on their clothing insulation and uses an average to determine what temperature control action should be taken, as taught by Rucco, because it would assist in implementing Rucco’s stated benefit of “[0003] It would be desirable to have a more efficient and accurate method of setting a thermal comfort level of an indoor area” and “[0013] operating a heating, ventilation, and air conditioning system further comprises ensuring that the predicted percentage of dissatisfied users is below a predetermined threshold”.  In other words, by implementing the features of Rucco it would assist in making sure all occupants are comfortable, rather than just a single occupant.  By combining these features it can be considered taking the known method of assigning insulation rating to clothing imaged by a computer and classified into different insulation ratings (heat retention) and comparing those ratings to the current outdoor temperature in order to activate a heating or cooling, and applying the known method of assigning the temperature ratings to a PMV scale, so that the average PMV of all users in a space can be applied to achieve the predictable result of an imaging based temperature control system that takes images of a plurality of occupants and classifies their clothing into different temperature ratings so that an average difference between the temperature ratings and the outdoor temperature can be used to implement a temperature control action.

Claim 12 and 19 claim subject matter identical to that of claim 5, however in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using a similar reasoning as that applied to claim 5.  Midea’s disclosure of memory and processor [page 4] are considered adequate statements to encompass the system and product categories of claims 12 and 19.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Midea and Tumas as applied to claims 4, 11 and 18 respectively above, and further in view of Kusukame et al. (US 20150247647, hereinafter Kusukame).

In regards to Claim 6, Midea and Tumas teach the method of temperature modification based on occupant imaging information as incorporated by claim 1 above.
Midea and Tumas fail to teach “The computer-implemented method of claim 4, further comprising identifying, based on the set of images, a set of physical activities of the set of occupants; and adjusting a target temperature of the interior environment based on the set of physical activities”.
Kusukame teaches “The computer-implemented method of claim 4, further comprising identifying, based on the set of images, a set of physical activities of the set of occupants; and adjusting a target temperature of the interior environment based on the set of physical activities” ([0190] The sensing system 1C then determines the state of the objects identified in S51, based on this thermal image (S52). ..The state of the objects may be positions and actions of a person, or may be activity amount of a person, or may be the amount of clothing the user is wearing; [0191] The sensing system 1C thereafter determines whether or not there is a need to change control of the air environment in the object space (S53), based on the state of the object determined by the state determination unit 16. In a case where there is a need to change control of the air environment in the object space in S53 (YES in S53), the sensing system 1C changes control of the air environment in the object space (S54)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of taking images of occupants so that clothing can be classified in order to change a temperature based on the clothing rating as taught by Midea and Tumas, and combine it with the method of taking images of occupants so that activities of an occupant can be identified and temperature can be adjusted accordingly as taught by Kusukame because it would inherit the benefit of adjusting temperature based on an amount of activity, which is known to change the metabolic rate of a person, and thus their thermal comfort in different environments.  By adjusting a temperature based on an amount of activity of a user, a method would be able to optimize thermal comfort based on the amount of activity performed by a user.  Furthermore, all of Midea, Tumas and Kusukame are in the related field of modifying temperature environments based on clothing determinations of an imaging system, thus making their combination more obvious.  By combining these elements, it can be considered taking the known imaging system that determines clothing classifications and ratings and compares it to an outdoor temperature so that temperature can be adjusted, and adding the feature of determining an activity amount so that temperature can be adjusted based on the activity amount of the user, to achieve the predictable result of an imaging temperature control system that adjusts temperature based on both the clothing classification and the activity amount of a user.
Claim 13 and 20 claim subject matter identical to that of claim 6, however in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using a similar reasoning as that applied to claim 6.  Midea’s disclosure of memory and processor [page 4] are considered adequate statements to encompass the system and product categories of claims 13 and 20.

In regards to Claim 7, Midea, Kusukame and Tumas teach the method of temperature modification based on occupant imaging information as incorporated by claim 6 above.  Kusukume further teaches “The computer-implemented method of claim 6, wherein the set of physical activities is selected from the group consisting of movement, food consumption, and beverage consumption” ([0190] The sensing system 1C then determines the state of the objects identified in S51, based on this thermal image (S52). ..The state of the objects may be positions and actions of a person, or may be activity amount of a person, or may be the amount of clothing the user is wearing; [0191] The sensing system 1C thereafter determines whether or not there is a need to change control of the air environment in the object space (S53), based on the state of the object determined by the state determination unit 16. In a case where there is a need to change control of the air environment in the object space in S53 (YES in S53), the sensing system 1C changes control of the air environment in the object space (S54); wherein activity amount is considered a movement).

Claim 14 claim subject matter identical to that of claim 7, however in different statutory categories of invention, and are rejected under 35 U.S.C. 103 using a similar reasoning as that applied to claim 7.  Midea’s disclosure of memory and processor [page 4] are considered adequate statements to encompass the system and product categories of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116